Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach receiving, from each branch gateway of the cluster, operating health information, classifying, based on the operating health information, each branch gateway of the cluster in an operating health class of a set of operating health classes, generating, based on the classifications of each branch gateway of the cluster, a bucketmap, anchoring a first client device to a branch gateway of the cluster based on the bucketmap, periodically receiving, from each branch gateway of the cluster, updated operating health information; reclassifying, based on the updated operating health information, each branch gateway of the cluster in an operating health class of the set of operating health classes; generating, based on the reclassifications of each branch gateway of the cluster, an updated bucketmap; and anchoring a second client device to a branch gateway of the cluster based on the updated bucketmap in combination with all the elements in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444